Title: From John Adams to William Tudor, Jr., 1 December 1819
From: Adams, John
To: Tudor, William, Jr.



My dear Sir.
Montezillo December 1st. 1819

Why should my little twine worn out as it is to a single thread, be woven into all the Political hanks and snarles?—It is not fair, and therefore I hope you will by no means publish my letter—besides it would only irritate and injure the Cause.—
As to the Life of Otis, I would not advise you to use the Words Whig, and Tory—they are  cant words of Party, and although I have used them myself, both formerly, and latterly too freely, and too vulgarly; yet I should not approve them in any sober History, or serious Biography.—
As to your Life of Otis I always foresaw that you would meet with difficulties, embarrassments, and obstructions in your Course—You have very ill applied the Words supurbos and subjectes—the superbi are superbi still, and the subjecti are subjecti still—the former are now the noble Lords who hold the advowson of the Commonwealth of all our Universities, Academies, and Literary and Scientific Corporations, and Institutions—all the honours and all the Emoluments are exclusively monopolized - and the character of every man dead or alive—who was active and conspicuous in the Revolution, lies under an oppressive weight—and is chill’d with a deadly damp—
It is impossible to write the Life of Otis without introducing Hutchinson, Ruggles and many others of that Stamp; and painting their Portraits which you will find very delicate and dangerous to attempt—
I pray you not to publish this letter any more than the other—from your friend and humble / Servant
John Adams